Title: To George Washington from Henry Laurens, 19 November 1777
From: Laurens, Henry
To: Washington, George



Sir
york [Pa.] 19th Novemr 1777

Since I had the honour of writing to you the 13th to 15th Inst. I have received no other Commands from Congress your Excellency with except the two Inclosed Resolves.
the 15th Inst. relative to Clothing & Blankets for the Army.
the 17 Inst. for appointments to Rank in the Army the Chevalier Duportail, Messrs Du Lemoy, dela Radierre & Govion—Commissions in obedience to the Resolve are granted & the Several dates Noted on the Resolve.
A person from Philadelphia well known by the Name of John Brown was Reported to Congress yesterday by Mr Morris as having come to him with a Message from Genl Sir Wm Howe through the medium of Mr Willing to Congress—importing generally that Sir William & Lord Howe were desirous of treating for terms of Peace with Congress that every thing that ever had been expected by America (Independency as he understood excepted) would be granted & Congress Money ratified.
this Man pretends to have come through Genl Potters Camp & to have dined with the General—he had been Some eight or ten days from Philadelphia at Manheim Lancaster & other places—at Lancaster the Executive Council of this State had ordered him into Custody. he was released from confinement upon Mr Morris’s application and promise to bring him before Congress—the House Refused to see him & Resolved to remand him under Guard to the power of the State Council. I have the honour to be Sir your Excellencys Most Obt humble Servt.

P.S. Congress in this Morning Session Resolved to make a Strict enquiry into the treatment of American Soldiers & other Inhabitants of America now or late prisoners in Philadelphia, a Copy of the Resolution will be added to those above mentioned—I have been instructed by Congress to add a request to your Excellency to demand access by a proper Officer to Such prisoners as remain alive in order an effectual enquiry may be made & a Satisfactory answer as to facts returned—Congress are of opinion that the demand may be justly founded on the

precedent of Agents from the Enemy appointed on their part & permitted by Congress to visit Hessian prisoners on this Side.

